14 U.S. 298 (1816)
1 Wheat. 298
The Harrison.
HERBERT, Claimant.
Supreme Court of United States.
March 18, 1816.
*299 STORY, J., delivered the opinion of the court.
We have considered this question with a view to the general rules of practice. Whenever a prize is brought to adjudication in the admiralty, if, upon the hearing of the cause upon the ship's papers, and the evidence taken in preparatory, the property appears to belong to enemies, it is immediately condemned. If its national character appear doubtful, or even neutral, and no claim is interposed, the court do not proceed to a final decree, but the cause is postponed, with a view to enable any person, having title, to assert it, within a reasonable time, before the court. This reasonable time has been, by the general usage of nations, fixed to a year and a day after the institution of the prize proceedings; and if no claim be interposed within that period, the property is deemed to be abandoned, and is condemned to the captors for contumacy and default of the supposed owner. In the present case the prescribed period had not elapsed at the time when the district court proceeded to decree a dismissal of the libel. A claim cannot, by the practice of this court, be for the first time interposed here. In prize causes this court can exercise only an appellate jurisdiction, and between *300 parties who have litigated in the court below. We are all, therefore, of opinion that this cause ought to be remanded to the circuit court, with directions to allow the claim to be filed in that court; and, also, to allow the libel to be amended so as to conform to the general allegation of prize, and enable the captors to obtain condemnation of the property, if the asserted claim shall not be sustained, and the property shall not appear entitled to the protection of the Spanish treaty.
Case remanded.[a]
NOTES
[a]  Vide APPENDIX, note II.